Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 was filed after the mailing date of the Notice of Allowance on 1/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited on the IDS was Barkhahn et al (US 7,435,240).  Fig. 5 of Barkhahn discloses a catheter (described as a flexible needle which is interpreted to be a catheter) having an inner coil formed by spring 17 and spacers 18, a sleeve 7 surrounding the coil, and the coil forming a beveled distal tip.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian Michel on 4/6/2021.

The application has been amended as follows: 

Claim 1. An in-dwelling catheter, comprising: 
a flexible helical coil comprising an axial passage extending from a proximal end of the coil to a distal end of the coil, 
a sleeve covering the flexible helical coil; and
the flexible helical coil terminating in a beveled sharp distal tip comprising a concave outwardly facing rounded surface, wherein the beveled sharp distal tip extends through a plurality of windings of the flexible helical coil, and wherein the tip is off set from a central axis of the axial passage, 	
	wherein the concave outwardly facing rounded surface curves around an axis that is angled obliquely relative to the axial passage.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest the claimed invention.  Newly cited prior art to Barkhahn et al (US 7,435,240) provided on the IDS filed 3/31/2021 teaches the indwelling catheter including a flexible helical coil having a beveled tip which forms the puncturing surface of the needle.  However, Barkhahn further discloses that the adjacent windings of the coil are spaced from each other such that the needle can compress in the longitudinal direction and so that lateral movement is possible between the coils to provide later flexibility of the needle after it is positioned within the patient.  Therefore, a beveled surface which passes through more than the distal-most winding of the coil would detach the distal coils from the remaining length of the needle.  There is no suggestion to connect the coils by welding or other means to provide the claimed bevel because doing so would render the tip inflexible and incompressible which are features explicitly desired by Barkhahn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783